Petition for Writ of Mandamus Denied and Memorandum Opinion filed August
7, 2008







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed August 7, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00687-CV
NO. 14-08-00688-CV
____________
 
IN RE CHRISTOPHER WASHINGTON, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On July
28, 2008, relator, Christopher Washington, filed a petition for
writ of mandamus in this court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also
Tex. R. App. P. 52.  In the petition, relator asks this court to compel the
Honorable Jim Wallace, presiding judge of the 263rd District Court of Harris
County, to grant relator a probable cause hearing, and grant his motion to
dismiss his indictments for burglary of a habitation and aggravated robbery
because he was not taken before a magistrate after he was arrested. 




Relator
has not established his entitlement to the extraordinary relief of a writ of
mandamus.  Accordingly, we deny relator=s petition for writ of mandamus.  
 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed August 7, 2008.
Panel consists of Chief Justice
Hedges and Justices Fowler and Boyce.